DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Response to Amendment
The Amendment filed 02/19/2021 has been entered. Claims 1, 3-4, 14 and 16 have been amended. Claims 1-4 and 6-18 are pending examination. 

Response to Arguments
Applicant's arguments filed 02/19/2021, have been fully considered and entered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note: 
Arguments related to double patent are not persuasive.
Amended Claims 1 and 18, are very narrative and confusing. Applicant is advised to use direct language and to avoid long phrases. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4 and 6-18 is rejected on the ground of nonstatutory obviousness-type double patentable over claim 1-23 of U.S. Patent No. 10386636 B2. Although the claims at issue are not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over John Love et al. (Gordon D. Love, David M. Hoffman, Philip J.W. Hands, James Gao, Andrew K. Kirby and Martin S. Banks, “High-speed switchable lens enables the development of a volumetric stereoscopic display”, Optics Express, Vol. 17, No. 18, P.: 15716-15725, 2009), hereinafter, Love, in view of Hua et al. (US 20110075257 A1) hereinafter Hua1.
Regarding claim 1,
Love teaches a display system (volumetric display, Section 1. Introduction), comprising:
a light projection device operatively coupled to an image source that generates image data for viewing by a user through a display (a cathode-ray tube “CRT”, Fig. 3); 
(The first lens focuses the two polarization states differently. A second FLC and lens produces two more possible focal lengths for each of the first polarization states creating four focal states in all; Fig. 2) wherein;
the second VFE is configured to generate a pair of focal planes comprising a first focal plane and a second focal plane by switching between a first focus state of the first focal plane and a second focus state of the second focal plane with a second switching response time; wherein a second focal range is defined between the first focal plane and the second focal plane (The four focal powers are 5.09, 5.69, 6.29, and 6.89 diopters (D), and the separations are 0.6D. Section 2. System information, P. 15720; Fig. 2. The broadest reasonable interpretation is satisfied by two focal plans);
the first VFE is configured to modulate a focus of the generated pair of focal planes by shifting the generated pair of focal planes at varying distances relative to eyes of a user of the display system and within a first focal range with a first switching response time to create an impression that the user is seeing the first image plane and the second image plane simultaneously within the first focal range as the generated pair of focal planes is moved within the first focal range (The four focal powers are 5.09, 5.69, 6.29, and 6.89 diopters (D), and the separations are 0.6D…. The separations Δ can be unequal, which might be advantageous for some applications. Section 2. System information, P. 15720; Fig. 2.  The broadest reasonable interpretation is satisfied by two focal plans shifted or four focal plans simultaneously);
the first focal range of the first VFE is greater than the second focal range defined by the first focal plane and the second focal plane of the second VFE and the first focal range encompasses each possible position of the generated pair of focal planes generated by the second VFE (The four focal powers are 5.09, 5.69, 6.29, and 6.89 diopters (D), and the separations are 0.6D…. The separations Δ can be unequal, which might be advantageous for some applications. Section 2. System information, P. 15720; Fig. 2). 
Love did not explicitly teach the first switching response time of the first VFE is slower than the second switching response time utilized by the second VFE. 
Hua1 teaches Changing the first switching response time of the first VFE is slow mode is slower than the second switching response time utilized by the second VFE (One mode involves a single but variable-distance focal plane, and the other mode involves multiple focal planes at respective distances. In the variable-single-focal-plane mode, the accommodation cue of a displayed virtual object is continuously addressed from far to near distances and vice versa [0094] [0100]. In the multi-focal plane mode, the liquid lens 14a is fast-switched among between multiple discrete driving voltages to provide multiple respective focal distances, such as I'' and II'' in FIG. 1, in a time-sequential manner.  Synchronized with this switching of the focal-plane, the electronics used for driving the 2-D added-image source 12 are updated as required to render the added virtual object(s) at distances corresponding to the rendered focus cues of the display 10.  The faster the response speed of the liquid lens 14a and the higher the refresh rate of the added-image source 12, the more focal planes that can be presented to the viewer at a substantially flicker-free rate [0101]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Love by the teaching of Hua1. The motivation for such modification would be to gain the advantage of variable-single-focal-plane mode to meet specific application needs, for instance, matching the accommodation cue of virtual and real objects in mixed and augmented realities (Hua1 [0100]).

Regarding claim 3,
The combination of Love and Hua1 teaches all features of claim 1, as outlined above.
However, Love teaches wherein the first focal range is larger than the second focal range (The four focal powers are 5.09, 5.69, 6.29, and 6.89 diopters (D), and the separations are 0.6D…. The separations Δ can be unequal, which might be advantageous for some applications. Section 2. System information, P. 15720; Fig. 2). 
Love did not explicitly teach wherein the first focal range is multiple times larger than the second focal range.  
Hua1 teaches wherein the first focal range is multiple times larger (Changing the applied voltage of 32 Vrms to 51 Vrms changed the accommodation cue of the display from 12.5 cm “8 diopters” to infinity “0 diopter”, respectively, thereby covering almost the entire accommodative range of the human visual system [0099]) than the second focal range (Δz from 0.2D to 1D at an interval of 0.2D [0164]).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Love by the teaching of Hua1. The motivation for such modification would be to gain the advantage of variable-single-focal-plane mode to meet specific application needs, for instance, matching the accommodation cue of virtual and real objects in mixed and augmented realities (Hua1 [0100]).

Regarding claim 4,
The combination of Love and Hua1 teaches all features of claim 3, as outlined above.
Love
Hua1 teaches wherein the first focal range is 0 to 3 diopter (Changing the applied voltage of 32 Vrms to 51 Vrms changed the accommodation cue of the display from 12.5 cm “8 diopters” to infinity “0 diopter”, respectively, thereby covering almost the entire accommodative range of the human visual system [0099]) than the second focal range is 0 diopters to 0.3 diopters (Δz from 0.2D to 1D at an interval of 0.2D [0164]).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Love by the teaching of Hua1. The motivation for such modification would be to gain the advantage of variable-single-focal-plane mode to meet specific application needs, for instance, matching the accommodation cue of virtual and real objects in mixed and augmented realities (Hua1 [0100]).

Regarding claim 6,
The combination of Love and Hua1 teaches all features of claim 1, as outlined above.
Love did not explicitly teach wherein the first switching response time of the first VFE is less than a refresh rate of the light projection device.
Hua1 teaches wherein the first switching response time of the first VFE is less than a refresh rate of the light projection device (In the variable-single-focal-plane mode, the accommodation cue of a displayed virtual object is continuously addressed from far to near distances and vice versa [0094] [0100]). As the examiner explained before, that it seems that the applicant is only switching between two focal planes and is using the first lens just to sift these two focal planes from near to far-field “0-3 diopters”. Hua1 further teach the switching time of the lens needs to accommodate for user’s gaze with a response speed about 10 [0135]-[0137]).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Love by the teaching of Hua1. The motivation for such modification would be  (Hua [0100]).

Regarding claim 7,
The combination of Love and Hua1 teaches all features of claim 1, as outlined above.
Love further teaches wherein the composite VFE is configured to display images at a first focal distance in even numbered frames and to display images at a second focal distance in odd numbered frames such that a viewer perceives a multi-focal display with a relatively small separation between layers (The other system, shown in Fig. 3 c, d, uses one CRT that presents separate images to the two eyes in a time-sequential fashion… Liquid-crystal shutter glasses alternatively open and block the light path to the left and right eyes in synchrony with images on the CRT. At the 180Hz frame rate, focal states are presented at 22.5Hz per eye. Section 2. System information, P. 15722; Fig. 2 and 3).).

Regarding claim 8,
The combination of Love and Hua1 teaches all features of claim 1, as outlined above.
Love further teaches wherein the second VFE is configured to display a first image at a first focal distance in a first frame and to display a second image at a second focal distance in a second frame (The four focal powers are 5.09, 5.69, 6.29, and 6.89 diopters (D), and the separations are 0.6D…. The separations Δ can be unequal, which might be advantageous for some applications. Section 2. System information, P. 15720; Fig. 2). 


Regarding claim 9,
The combination of Love and Hua1 teaches all features of claim 8, as outlined above.
Love further teaches wherein the first VFE is configured to focus the first and second images to respective third and fourth focal distances.  (The four focal powers are 5.09, 5.69, 6.29, and 6.89 diopters (D), and the separations are 0.6D…. The separations Δ can be unequal, which might be advantageous for some applications. Section 2. System information, P. 15720; Fig. 2). 

Regarding claim 10,
The combination of Love and Hua1 teaches all features of claim 9, as outlined above.
Love did not explicitly teach accommodation- tracking system configured to measure a viewer's accommodation, wherein the focal distances are determined based at least in part on a change in the viewer's accommodation.  
Hua1 teaches accommodation- tracking system configured to measure a viewer's accommodation, wherein the focal distances are determined based at least in part on a change in the viewer's accommodation (This tracking can be performed using an "eye-tracker" which obtains useful information from the subject's gaze [0135]-[0137]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Love by the teaching of Hua1. The motivation for such modification would be to gain the advantage of variable-single-focal-plane mode to meet specific application needs, for instance, matching the accommodation cue of virtual and real objects in mixed and augmented realities (Hua1 [0100]).

Regarding claim 11,
The combination of Love and Hua1
Love did not explicitly teach an eye-tracking system configured to measure a viewer's fixation distance, wherein the focal distances are determined based at least in part on a change in the viewer's fixation distance.    
Hua1 teaches an eye-tracking system configured to measure a viewer's fixation distance, wherein the focal distances are determined based at least in part on a change in the viewer's fixation distance (This tracking can be performed using an "eye-tracker" which obtains useful information from the subject's gaze [0135]-[0137]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Love by the teaching of Hua1. The motivation for such modification would be to gain the advantage of variable-single-focal-plane mode to meet specific application needs, for instance, matching the accommodation cue of virtual and real objects in mixed and augmented realities (Hua1 [0100]).

Regarding claim 12,
The combination of Love and Hua1 teaches all features of claim 1, as outlined above.
Love further teaches wherein the second VFE increases a tolerance of the display system to accuracy errors and latency (With two lenses “producing four focal states”, a volumetric display with depth-weighted blending should produce an excellent approximation to the real world. Section 3. Performance evaluation, P. 15724-15725).
Love did explicitly teach an operatively coupled accommodation-tracking or eye-tracking system.
Hua1 teaches an operatively coupled accommodation-tracking or eye-tracking system (This tracking can be performed using an "eye-tracker" which obtains useful information from the subject's gaze [0135]-[0137]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Love by the teaching of Hua1. The motivation for such modification would be to gain the advantage of variable-single-focal-plane mode to meet specific application needs, for instance, matching the accommodation cue of virtual and real objects in mixed and augmented realities (Hua [0100]).

Regarding claim 13,
The combination of Love and Hua1 teaches all features of claim 1, as outlined above.
Love further teaches the light projection device is a Digital Light Projection (DLP) display with a refresh rate (Because the speed limitation is the CRT, faster display technologies, such as DLPs and OLEDs, will eventually allow higher presentation rates and more focal states without visible flicker. Section 2. System information, P. 15722).  

Regarding claim 14,
The combination of Love and Hua1 teaches all features of claim 13, as outlined above.
Love further wherein the second VFE switches between the first focus state and second focus state at the refresh rate of the display and in phase with a refreshing of the display such that even numbered image frames are displayed at the first focal state and odd numbered image frames are displayed at the second focal state (The other system, shown in Fig. 3c, d, uses one CRT “display” that presents separate images to the two eyes in a time-sequential fashion. Liquid-crystal shutter glasses alternatively open and block the light path to the left and right eyes in synchrony with images on the CRT “display”. At the 180Hz frame rate, focal states are presented at 22.5Hz per eye, producing fairly noticeable flicker. Section 2. System information, P. 15722).    

Regarding claim 15,
The combination of Love and Hua1 teaches all features of claim 14, as outlined above.
Love further wherein the image source generates first layer image content at first viewing distance for the even numbered image frames and second layer image content at second viewing distance for the odd numbered image frames such that a viewer perceives the first and second layer image content to be parts of a multifocal scene (The other system, shown in Fig. 3 c, d, uses one CRT that presents separate images to the two eyes in a time-sequential fashion… Liquid-crystal shutter glasses alternatively open and block the light path to the left and right eyes in synchrony with images on the CRT. At the 180Hz frame rate, focal states are presented at 22.5Hz per eye. Section 2. System information, P. 15722; Fig. 2 and 3).

Regarding claim 16,
However Love teaches a DLP to advance the CRT refresh rate beyond 180 Hz (Section 2. System information, P. 15722; Fig. 2 and 3), Love did explicitly teach a display rate of 240 Hz. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Love using DLP with higher refresh rate “240” compare to the used CRT with refresh rate of 180 Hz and to use only two focal states. The motivation for such modification would be to allow higher presentation rates and more focal states without visible flicker (Section 2. System information, P. 15722; Fig. 2 and 3)).

Regarding claim 17,
The combination of Love and Hua1 teaches all features of claim 1, as outlined above.
Love further wherein a total optical power of the composite VFE is a combination of a first optical power of the first VFE and a second optical power of the second VFE (The first lens focuses the two polarization states differently. A second FLC and lens produces two more possible focal lengths for each of the first polarization states creating four focal states in all… The four focal powers are 5.09, 5.69, 6.29, and 6.89 diopters (D), and the separations are 0.6D…. The separations Δ can be unequal, which might be advantageous for some applications. Section 2. System information, P. 15720; Fig. 2). The combined optical power rule of adjacent lens is well known and has been revealed by Hua1 [0092].

Regarding claim 18,
The combination of Love and Hua1 teaches all features of claim 1, as outlined above.
Love further wherein a first distance between the first focal plane and the second focal plane “separations Δ” is based at least in part upon a constant optical power difference comprising a difference between the first optical power of the first VFE and the second optical power of the second VFE (The first lens focuses the two polarization states differently. A second FLC and lens produces two more possible focal lengths for each of the first polarization states creating four focal states in all… The four focal powers are 5.09, 5.69, 6.29, and 6.89 diopters (D), and the separations are 0.6D…. The separations Δ can be unequal, which might be advantageous for some applications. Section 2. System information, P. 15720; Fig. 2). The combined optical power rule of adjacent lens is well known and has been revealed by Hua1 [0092].
Please note: Applicant on the parent case, on an argument dated 03/04/2019, explained this claim using the following example (FIG. 3 :describing and illustrating embodiment involving constant optical power difference of 0.3; switching between 0 and 0.3 diopters; -3 + 0.3 = -2.7 and -2 + 0.3 = -1.7).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Love, in view of Hua1; and in further view of Hua et al. (US 20150277129 A1), hereinafter Hua.
Regarding claim 2,
The combination of Love and Hua1 teaches all features of claim 1, as outlined above.
Love did not explicitly teach a telecentric lens system which generates little or no change in image magnification.  
Hua teaches a telecentric lens system which generates little or no change in image magnification (Together the lens 21, FIG. 2, (or lenses 22, 24, 26, FIGS. 3A, 3B) and the DMMD 80 may provide a folded double-telecentric system particularly suited to depth-fused multi-focal-plane stereoscopic displays.  An advantage of designing a double-telecentric relay 20 is that the change of optical power on the DMMD 80 changes only the location of the intermediate image without changing the image magnification [0031]).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add the teaching of Hua to the teaching of Love and Hua1. The motivation for such modification would be so that the field of view of the system and the angular resolution in eye space remain constant, and so that the corresponding pixels on multiple focal planes overlap with each other one-to-one (Hua [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419